               ~..
J;;   '   '
          A0.245B (Rev. 02/08/2019) Judg·ment in a Criminal Petty Case (Modified)                                                                     Pagelofl   )   0
                                                UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                              v.                                             (For Offenses Committed On or After November· l, 1987)



                               Jose Isabel Vazquez-Nava                                      Case Number: 3:19-mj-21548

                                                                                             Mayra L Garcia
                                                                                             Defendant's Attorney


          REGISTRATION NO. 84529298

          THE DEFENDANT:
           ISi pleaded guilty to count(s) 1 of Complaint
                                                     ---~-----------------~~~-~---

              D was found guilty to count( s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
              Title & Section                Nature of Offense                                                                 Count Number(s)
              8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                       1

              D The defendant has been found not guilty on count(s)
                                                                                      -------~----------~

              D Count(s)                                                                      dismissed on the motion of the United States.
                              --~~-------------~




                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                          ~     TIME SERVED                             D -------~__ days

               ISi Assessment: $10 WAIVED ISi Fine: WAIVED
               ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                                                           charged in case


                   !TIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.



                                                                  F~lED
                               .          ~"'
              Received     ,??~?­                                 APR 0 9 2019
                         ousM
                                                       CLER!(, U.S. DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                     BY                             DEPUTY

              Clerk's Office Copy                                                                                                        3:19-mj-21548
